         Case 1:21-cr-00549-ABJ Document 21 Filed 08/31/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
             v.                                  :    MAGISTRATE NO. 1:21-mj-00424-ZMF
                                                 :
 TANNER BRYCE SELLS,                             :    VIOLATIONS:
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                    Defendant.                   :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)
                                                 :


                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                           COUNT ONE

       On or about January 6, 2021, within the District of Columbia, TANNER BRYCE

SELLS, willfully and knowingly paraded, demonstrated, and picketed in any United States

Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793

                                     By:     _
                                             JACOB J. STRAIN
                                             Utah Bar No. 12680
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
